Citation Nr: 0214260	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  95-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1956 to March 
1960; he died on May 5, 1994.  The appellant is the widow of 
the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously rendered a decision in this 
appeal on October 2, 1996, that denied the appellant's 
request to reopen the previously denied claim for entitlement 
to service connection for a back disability.  After an 
additional request to reopen was again denied and appealed to 
the Board, a December 30, 1997, Board decision also denied 
the appellant's request to reopen the claim.  However, 
following an August 2002 motion by the appellant and her 
representative, the Board issued an order to vacate both the 
October 2, 1996, and the December 30, 1997, Board decisions 
on the grounds that they had denied the appellant due 
process.  Therefore, the Board will now review the 
appellant's claim on a de novo basis as if the former 
decisions had never been issued.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back disability was denied in January 1961; he did 
not submit a Notice of Disagreement with this decision within 
one year of notice thereof.  

2.  The veteran submitted a request to reopen his claim for 
service connection for a low back disability in January 1994; 
the veteran died in May 1994.  

3.  The additional evidence in the claims folder at the time 
of the veteran's death contains information that was 
considered by the decisionmaker in January 1961, and which 
does not purport to show that the veteran's back disability 
was incurred due to active service.  


CONCLUSIONS OF LAW

1.  The January 1961 rating decision which denied entitlement 
to service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).

2.  Evidence received since January 1961 and in file at the 
time of the veteran's death in May 1994 is not new and 
material, and the claim for entitlement to service connection 
for a low back disability is not reopened.  38 U.S.C.A. 
§§ 1131, 5108, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that new and material evidence to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability had been submitted prior 
to the death of the veteran.  She contends that the veteran 
sustained an injury to his back during active service that 
resulted in a chronic low back disability.  The appellant 
argues that the veteran had back problems shortly after 
discharge, and notes that the veteran underwent surgery for a 
back disability within a few months following his release 
from service.  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met to the extent they can be met.  The 
appellant received timely notice of the decision on appeal, 
and she has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning her claim, and an explanation of the 
reasons and bases for the denial of her claim, which also 
indicated what evidence was needed to prevail.  She has been 
afforded a hearing in conjunction with her claim.  The 
appellant has submitted private medical evidence in support 
of her claim, and has noted in her statements that the 
veteran did not receive treatment for his disability from VA.  
However, the Board further notes that under the provisions of 
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001), decisions 
regarding accrued benefits must be in the file at the time of 
the veteran's death.  The duty to assist in obtaining 
additional evidence is therefore limited by the nature of 
this issue.  Statements from the appellant's representative 
submitted in September 1997 and November 1997 were considered 
in reaching this decision, and the Board notes that no new 
material has been added to the claims folder since these 
statements.  The August 2002 motion from the representative 
also contains relevant argument pertaining to the claim.  The 
Board must conclude that the duties to notify and assist have 
been completed, and that the appellant was made aware of what 
evidence she should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the appellant resulting 
from this decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The record shows that the veteran submitted a claim for 
entitlement to service connection for a back disability in 
January 1994.  Before his claim could be adjudicated, he died 
on May 5, 1994.  The appellant submitted a claim for accrued 
benefits in November 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Certain survivors of a deceased veteran are eligible to 
receive payments from VA of accrued benefits based upon the 
deceased veteran's statutory entitlement to such benefits.  
Accrued benefits are defined as periodic monetary benefits 
payable under laws administered by VA to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death, but 
which were due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121.  

The veteran's claim for entitlement to service connection for 
a back disability was previously denied in a December 1960 
rating decision.  This decision was confirmed in a January 
1961 rating decision.  The veteran was notified of this 
decision by letter in February 1961.  He did not submit a 
Notice of Disagreement with this decision within one year of 
receipt of the letter.  Therefore, the January 1961 rating 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  As a claim for accrued benefits is 
derivative of the veteran's original claim, accrued benefits 
claimants are not entitled to new adjudication of a veteran's 
previously denied claim for service connection without new 
and material evidence in the file which had not been 
previously considered.  Zevalkink v. Brown, 102 F.3d 1236, 
1241-1242 (Fed. Cir. 1996).  

The evidence considered by the December 1960 rating decision 
included the veteran's service medical records, an October 
1960 surgical report, and a November 1960 letter from the 
hospital where the surgery was performed.  The January 1961 
rating decision also considered an October 1960 statement 
from the veteran, an October 1960 statement from R.L.T., 
M.D., and an October 1960 statement from J.G.F., M.D.  These 
decisions found that there was no evidence of an injury to 
the back in service, no evidence of treatment for the back 
during service, and no evidence of a back disability on 
separation examination.  Furthermore, the first medical 
evidence of complaints or findings were dated one month after 
discharge.  Therefore, entitlement to service connection was 
denied. 

The evidence that was received subsequent to January 1961 and 
in the file at the time of the veteran's death consists of 
June 1973 records and October 1975 records from J.G.F., M.D., 
datestamped February 1994.  

After careful review of the additional evidence, the Board 
finds that it is not new and material, and that the claim for 
service connection for a back disability cannot be reopened.  
The June 1973 records discuss treatment of the veteran's back 
following a work injury in April 1973.  These records note 
the 1960 surgery, but are negative for a history of an injury 
in service, and for any opinion relating the veteran's 
current disability to active service.  Similarly, the October 
1975 records also show treatment for a recent injury to the 
veteran's back, but do not contain a history of an injury in 
service, or an opinion relating the current back disability 
to service.  Therefore, although this evidence was not 
physically before the decisionmaker in January 1961, it does 
not contain new information.  It only serves to show that the 
veteran has a current back disability, and that he had 
surgery in 1960.  This information was considered in January 
1961.  This additional evidence is also not material, because 
it does not purport to show that the veteran's current back 
disability was incurred due to active service.  The Board 
notes that there is additional evidence contained in the 
claims folder relating to the appellant's claim that was 
received after the death of the veteran.  By law, this 
evidence cannot be considered, as it was not in file at the 
time of death.  38 U.S.C.A. § 5121.  Therefore, as the 
additional evidence is not new and material, the claim for 
service connection for a back disability may not be reopened 
for purposes of accrued benefits.  



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability for accrued benefits purposes; the appeal is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

